Citation Nr: 1018734	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

2.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother





ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to June 
1983, and from May 1985 to March 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

The Veteran and his mother testified before a Decision Review 
Officer at the RO in June 2007.  A transcript of this hearing 
has been associated with the claims file.

This case was previously before the Board in January 2008.  
At that time, the Board granted the Veteran's claim for an 
increased rating for his service connected panic disorder, 
and it remanded the two issues listed above.  

With respect to the Veteran's claim for an increased rating 
for bilateral hearing loss, the requested development has 
been completed and the case may proceed without prejudice to 
the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

The average puretone threshold in decibels in an authorized 
audiological evaluation in October 2008 was 61 in the right 
ear and 41 in the left.  Speech recognition scores using the 
Maryland CNC word lists were 58 percent in the right ear and 
94 percent in the left ear.


CONCLUSION OF LAW

The criteria for a 20 percent rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized.  38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2009).  Also, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2 
(2009).  

The Veteran first sought service connection for his bilateral 
hearing loss in December 1998.  His claim was granted in an 
April 2000 rating decision, though the RO assigned a 
noncompensable disability rating.  This rating was increased 
to 10 percent in June 2001.  The Veteran has subsequently 
sought an increased rating for his hearing loss at least 
three times.

The Veteran filed the claim now before the Board in December 
2005.  His claim was denied in an August 2006 rating 
decision.  Though the Veteran did not file a Notice of 
Disagreement with this rating, he did express his desire to 
continue his appeal on this issue in his June 2007 hearing 
before a Decision Review Officer.  The RO confirmed and 
continued his 10 percent rating in a July 2007 Statement of 
the Case.  The Veteran filed a timely Substantive Appeal.

In a January 2008 decision, the Board remanded the Veteran's 
claim in order to allow him to be reexamined.  That 
examination took place in October 2008, and the Appeals 
Management Center (AMC) issued a Supplemental Statement of 
the Case in December 2009.  

Claims for increased ratings for hearing loss are governed by 
a schedule outlined in 38 C.F.R. § 4.85.  The Board 
undertakes a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Examinations are conducted using the 
controlled speech discrimination tests in conjunction with 
the results of the puretone audiometry test.  See 38 C.F.R. 
§ 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides:

(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated 
separately.
(b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That 
numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated 
separately.

In an October 2008 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
65
55
55
61
LEFT
30
40
45
50
41

The average puretone threshold in the right ear was thus 61, 
and the average threshold in the left was 41.  Speech 
recognition ability of 58 percent in the right ear and of 94 
in the left ear was recorded.  

As each of the Veteran's puretone thresholds in his right ear 
are at 55 or above, an exceptional pattern of hearing loss is 
present.  See 38 C.F.R. § 4.86(a).  The resultant Roman 
numeral designation for the Veteran's average hearing loss in 
Table VIA, however, is only IV, less than the application 
from Table VI.  Accordingly, the Board shall evaluate the 
Veteran's hearing loss under Table VI. 

Under Table VI contained in Diagnostic Code 6100, the right 
ear average pure tone thresholds and speech recognition 
scores correspond to Level VII, and the scores for the left 
ear correspond to Level I.  The intersection point for these 
Levels under Table VII shows that the hearing loss does not 
exceed the levels contemplated for the 10 percent rating 
which the RO assigned.  

The Veteran discussed his hearing loss in his June 2007 
hearing before a Decision Review Officer.  In that hearing, 
the Veteran stated that his hearing loss leaves him reluctant 
to go into public places, as he has great difficulty hearing 
while in crowds.  The Veteran did not, however, state that 
his hearing had deteriorated, nor did he mention additional 
records that may substantiate such a finding.  

This testimony influences the Board's conclusion that the 
Veteran's disability does not warrant an extraschedular 
rating.  An extraschedular rating may be applied in 
exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans 
Claims, the Board uses a three-step inquiry to determine 
whether an extraschedular rating is appropriate; "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's 
bilateral hearing loss.  Though the Veteran is not currently 
working, this unemployment is not due to his service-
connected bilateral hearing loss.  There is also no evidence 
of any bilateral hearing loss related hospitalizations.  

Again, the Board finds that the average puretone threshold in 
decibels in an authorized audiological evaluation in October 
2008 was 61 in the right ear and 41 in the left.  Speech 
recognition scores using the Maryland CNC word lists were 58 
percent in the right ear and 94 percent in the left ear.  The 
Board thus concludes that the criteria for a 20 percent 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 4.86 DC 6100.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

For an increased-compensation claim, the law requires certain 
information be provided the Veteran.  This includes that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), vacated sub. nom. Vazquez-Flores v. Shinseki, Nos. 
2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).

The Board acknowledges that the January 2006 letter sent to 
the Veteran does not fully meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing.  
Nonetheless, such prejudice has been overcome.  Over the 
course of his appeal, the Veteran was provided with 
considerable correspondence regarding what was needed to 
support his claim. Additionally, the Veteran is represented 
by a national service organization that is intimately 
familiar with the adjudication of Veterans' claims.  
Therefore, any notice deficiencies do not affect the 
essential fairness of the adjudication.  For this reason, no 
further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records, records of his post-
service VA treatment, records from the Social Security 
Administration, and private records from sources identified 
by the Veteran.  The Veteran was afforded a VA compensation 
and pension examination.  The Board notes that the evidence 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An increased rating for bilateral hearing loss is denied.


REMAND

Service connection may be granted for a disability shown to 
be secondary to an already service-connected disorder.  See 
38 C.F.R. § 3.310 (2009) (providing that "a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected").  

The Veteran's claim for service connection for migraine 
headaches was previously remanded by the Board in January 
2008 in order that he may be provided with a VA examination.  
That examination was performed in October 2008.  The examiner 
concluded that the Veteran's migraines were a preexisting 
condition that was not aggravated by his active service. 

The examiner did not, however, make any findings as to 
whether the Veteran's migraines could be secondary to his 
service-connected panic disorder.  The Veteran himself has 
contended that such a secondary relationship exists.  The 
Veteran first raised this possibility in a February 2007 
statement.  He reiterated this contention in his July 2007 
Substantive Appeal.

The Veteran's case, therefore, must be remanded to allow for 
development of this secondary service connection issue.  

Accordingly, the case is REMANDED for the following action:

1.  An opinion should be offered as to 
whether the Veteran's migraines are 
secondary to his service-connected panic 
disorder.  If possible, the claims file 
should be returned to the physician who 
performed the October 2008 VA neurological 
examination.  If the examiner from the 
October 2008 examination is not available, 
then an opinion may be provided by any 
physician with appropriate expertise.  If 
either physician determines that it is not 
possible to offer an opinion without 
scheduling the Veteran for an examination, 
then such an examination should be 
provided.

Regardless of who offers the opinion, the 
physician is asked to express an opinion 
as to whether it is at least as likely as 
not (i.e., a 50 percent probability or 
greater) that the Veteran's migraine 
headaches are proximately due to or the 
result of his service-connected panic 
disorder.  The examiner should also 
address wether the migraines were 
aggravated by the panic disorder.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to render a determination as to 
the etiology, she/he should so state and 
indicate the reasons.

2.  Then, the RO should readjudicate the 
Veteran's claim for service connection for 
migraine headaches.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


